Bryan, J.,
delivered the opinion of the Court.
Lacey and others sued Chappell, trading under the name and style of P. S. Chappell and Son. The suit was brought in the Court of Common Pleas of Baltimore City. After the return of the writ, the defendant moved for a judgment of nonpros, alleging that he was a resident of Baltimore Couuty. The plaintiffs treating this motion as a plea in abatement, filed a replication, *173stating first, that the defendant carried on a regular business in Baltimore City; secondly, that he habitually engaged in an avocation or employment in Baltimore City. The defendant rejoined, and in his rejoinder stated that the plaintiffs, at the time of the institution of this suit, had actual notice that the defendant was, and had always been, a resident of Baltimore County, and also stated that his principal business, avocation, and employment was carried on in Anne Arundel County. The plaintiffs demurred, and the Court sustained the demurrer, and entered judgment thereon. The defendant appealed.
(Decided 14th March, 1893.)
The Code, Article 75, section 132, provides that any person who resides in a county but carries on any regular business, or habitually engages in any avocation or -employment in another county, may be sued in either county. Of course, under the eleventh rule of interpretation, the City of Baltimore is included in this provision. The section says nothing about the defendant’s principal business. If he carries on a regular business, or is habitually engaged in employments in several different counties, it might be impossible for any one, except himself, to determine which of the different occupations was his principal business. The law has not imposed on plaintiffs the burden of this inquiry. We regard the meaning of the section as very clear, and therefore must affirm the judgment.

Judgment affirmed.